Citation Nr: 0607654	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-17 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for non-emergent 
medical service rendered at a private facility on November 
23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 determination by the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine, finding that the veteran was not 
entitled to payment or reimbursement for the cost of non-
emergent private medical expenses incurred on November 23, 
2004.  The veteran subsequently appealed that decision.

In January 2006, to support his claim, the veteran testified 
at a videoconference hearing at the RO chaired by the 
undersigned.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran is seeking VA payment of the cost of his 
private medical treatment rendered on November 23, 2004.

3.  VA payment or reimbursement of the costs of the private 
medical care provided on November 23, 2004, was not 
authorized prior to the veteran's undergoing that treatment; 
nor did the veteran request such authorization within 72 
hours of admission.

4.  The private medical treatment provided on November 23, 
2004, was for a service-connected disability; and he has 100 
percent disability rating for diverticulosis and major 
depressive disorder.

5.  The evidence establishes that the private medical care 
rendered on November 23, 2004, was not for a medical 
emergency of such a nature that delay would have been 
hazardous to the veteran's life or health.

6.  The evidence establishes that on November 23, 2004, VA 
facilities were available to render the care which the 
veteran received at the private facility.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on November 23, 2004, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.54, 17.120, 17.1000-.1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
the RO sent the veteran notice in January 2005, after the 
initial denial of the claim.  

The January 2005 letter essentially explained the type of 
evidence that needed to be submitted for him to prevail on 
the claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  He was also, in essence, told 
to submit all pertinent evidence he had in his possession.  
Finally, the veteran has been provided a hearing before an 
Acting Veterans Law Judge.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Analysis

The evidence of record indicates that the veteran is in 
receipt of a 100 percent disabling rating for both 
diverticulitis and major depressive disorder.  He is also in 
receipt of service connection for eczema, rated 10 percent 
disabling; superficial scars, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; and residuals of a foot 
injury, rated 0 percent disabling.

As noted, the veteran is seeking entitlement to payment or 
reimbursement for non-emergent medical treatment expenses 
incurred at a private facility on November 23, 2004.  The 
medical records note that the veteran came to an emergency 
room complaining of left lower quadrant pain since the prior 
Thursday or Friday which worsened when sitting.  He stated 
that he had been experiencing this pain for 3 or 4 days.  He 
denied any fevers, chills, nausea, vomiting, diarrhea, 
constipation, hematochezia, or melena.  He had a colostomy 
reversed and hernia repair, times 3, early last month.  His 
appetite had been good and he had been drinking fluids 
without difficulty.  The veteran saw his primary care 
physician yesterday.  The only positive finding on physical 
examination was mild discomfort on palpation of the left 
lower quadrant.  Blood tests were normal.  The diagnosis was 
abdominal pain and he was given pain medication.  

At his personal hearing, the veteran stated that all 
treatment for his service-connected diverticulitis has been 
covered by the VA on many different occasions for many years.  
On November 23, 2004, he maintained that his abdominal pain 
of several days duration had worsened and he was "deathly 
sick."  He stated that all proximate VA medical facilities 
in the state close down at 4:30pm on Fridays and that they do 
not provide medical treatment on weekends.  So he called the 
Togus, Maine, VAMC telephone phone answering service, and was 
instructed to call 911.  He concluded that his medical 
condition on November 23, 2004, constituted an emergency and 
it would not have been feasible to travel to obtain care at 
the VA facility, as no such care would be provided at that 
time.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) noted that emergency medical care received 
from a non-VA hospital requires authorization pursuant to 38 
C.F.R. § 17.54.  The veteran in that case had argued that his 
non-VA care was authorized because his VA treating physician 
had informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on November 23, 2004.  The veteran has 
never asserted that such authorization was given, and there 
is no evidence of record suggesting that any such 
authorization was given.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.  The veteran first 
notified the VA of this medical treatment when a claim for 
reimbursement was filed in December 2004

Furthermore, even if statements to that effect had been made 
by the Togus VAMC telephone answering service, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, the Board notes VAOPGCCONCL 1-95, at 8-9, 
which, in response to the question "Who has the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, we 
find that its reasoning, quoted above, is persuasive and 
clearly applies in the present matter.  See 38 U.S.C.A. § 
7104(c).  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on November 23, 2004, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on November 23, 
2004, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a 

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse 
. . . for the reasonable value of such 
care or services . . . for which such 
veterans have made payment.'

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Such reimbursement is available only where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; (2) such care or services 
were rendered to a veteran in need 
thereof (A) for an adjudicated service-
connected disability, (B) for a non-
service-connected disability associated 
with and held to be aggravating a 
service-connected disability, (C) for any 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition 
in the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 38 
U.S.C.A. § 3101(9)), and (ii) is 
medically determined to have been in need 
of care or treatment . . . .; and (3) 
[VA] or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand would not have been 
reasonable, sound, wise, or practical.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the veteran's treatment on November 23, 2004, 
was not for a medical emergency.  It does not appear that 
either the physician or the veteran, at the time the 
treatment was rendered, thought that his condition was an 
emergency.  The evidence shows that the veteran complained of 
symptoms for three or four days prior to his November 
treatment, and a December 2004 notation from Dr. Richardson 
indicates that in the Doctor's opinion the veteran's 
complaints did not require emergency treatment.  In short, 
the criteria for payment or reimbursement of unauthorized 
medical expenses under the regulation at 38 C.F.R. § 17.120, 
which implements the statute at 38 U.S.C.A. § 1728, has not 
been met.

The law also provides for the reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-.1008.  Such non-
VA treatment must be for "emergency services."  38 C.F.R. § 
17.1002(a)-(d).  

Payment or reimbursement under 38 U.S.C. 
1725 for emergency services may be made 
only if all of the following conditions 
are met:

(a)	The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)	The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)	A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

As noted above, the evidence does not support the conclusion 
that the veteran's abdominal pain of several days duration 
ever required emergency treatment.  The only positive finding 
at the emergency room was mild discomfort on palpation of the 
left lower quadrant.  He had the pain for several days.  
There is no indication that VA medical facilities were 
unavailable.  The Board notes the veteran's contentions 
regarding the unavailability of VA facilities in Maine from 
Friday after 4:30pm through the weekend.  However, they are 
immaterial to this case.  Although the veteran stated at the 
emergency room that his pain started Thursday or Friday, he 
presented at the emergency room on November 23, 2004, which 
was a Tuesday.  Even assuming without deciding that the 
closest VA medical facility closes every weekday at 4:30pm, 
the veteran was first seen at the private emergency room at 
12:50pm.  He had ample time to get to a VA facility before 
the 4:30pm closing time.


In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on November 23, 2004, 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


